     Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 1 of 22 - Page ID#: 714




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          FRANKFORT

                                                   )
DANVILLE CHRISTIAN ACADEMY,                        )
INC., et al.,                                      )
                                                   )         Civil No. 3:20-cv-00075-GFVT
          Plaintiffs,                              )
                                                   )                   OPINION
v.                                                 )
                                                   )                      &
ANDREW BESHEAR, in his official                    )                    ORDER
capacity as Governor of Kentucky,                  )
                                                   )
          Defendant.
                                            *** *** *** ***

            Part of the genius of the American tradition is that right from the start we were clear

     about what mattered. We even made a list, the Bill of Rights. Think of it as a catalogue of

     values so dear that they deserved protection from future edicts or even majorities at a moment in

     time. Infringing these values is rare. They matter that much.

            This case is about one of those values—the ability we each have to follow our religious

     convictions without interference from the government. Religious schools across the

     Commonwealth have been closed by the Governor to in-person teaching along with secular

     schools. This prevents the corporate nature of religious education which is insinuated with

     worship, prayer, and mentoring.

            Many thoughtful people believe that the reason for the Governor’s action is a good one—

     the Commonwealth, indeed the country and the world, is facing the worst pandemic in over one

     hundred years. That may be one reason to close schools. But is it a good enough reason to keep

     religious schools from fully achieving their mission?
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 2 of 22 - Page ID#: 715




        The Governor has every right to impose some restrictions on all schools, religious and

secular alike. Social distancing, face masks, limits on class size, reporting requirements, and

other protocols may cost money and may be inconvenient for parents and students, but we give

executives increased discretion in times of crisis. But in an effort to do the right thing to fight

the virus, the Governor cannot do the wrong thing by infringing protected values. So, as

explained in detail below, the movants are likely to succeed on the merits of this case. The

request for a Preliminary Injunction will be GRANTED.

                                                      I

        This is not the governor’s first executive order imposing restrictions in an effort to slow

the spread of Covid-19. And this is not the first legal challenge to those orders. See e.g.,

Maryville Baptist Church, Inc., 957 F.3d 610 (6th Cir. 2020); Roberts v. Neace, 958 F.3d 409

(6th Cir. 2020); Cameron v. Beshear, 2020 WL 2573463 (E.D. Ky. May 21, 2020). On

November 18, 2020, Governor Beshear issued Executive Order 2020-969 which, in part, (1)

requires all public and private K-12 schools in the state to cease in-person instruction and

transition to virtual learning starting on November 23, 2020; (2) requires all middle and high

schools to remain virtual until at least January 4, 2021; and (3) allows some elementary schools

to resume in-person instruction between December 7, 2020, and January 4, 2021, but only if the

school is not located in a “Red Zone County” and follows all expectations and best practices.

[Exec. Order 2020-969.]

        Plaintiff Danville Christian Academy, Inc. 1 is a Christian private school located in

Danville, Kentucky, that describes its mission as “to mold Christ-like scholars, leaders, and



1
 The plaintiffs in this case include Danville Christian Academy and Attorney General Daniel Cameron ex rel the
Commonwealth of Kentucky. In this order, all references to Danville Christian encompass arguments made by both
Danville Christian and the Attorney General.

                                                      2
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 3 of 22 - Page ID#: 716




servants who will advance the Kingdom of God.” [R. 3 at 4.] Danville Christian states that it

has a sincerely held religious belief that “it is called by God to have in-person religious and

academic instruction for its students.” [R. 1 at 25.] Danville students must attend one of two

socially distanced chapel services each week, which include “religious instruction and preaching,

corporate prayer, musical worship, communal recognition, and encouragement of individual

students.” Id. at 19. Danville Christian also holds daily corporate prayer at the beginning of the

school day, in addition to corporate prayer in each classroom and before lunch. Id.

         On the afternoon of Friday, November 20, 2020, Danville Christian and the Kentucky

Attorney General filed a complaint, alleging that Governor Beshear’s executive order violated its

constitutional rights.2 Most prominently, Danville Christian believes that Executive Order 2020-

969 violates its First Amendment rights to free exercise of religion and argues it is likely to

succeed on the merits of its claims because the orders are not narrowly tailored to serve the

public health interest. 3

2
  In ruling on the preliminary injunction, the Court held a hearing on November 23, 2020. Danville Christian
originally filed a TRO, but the Court determined that for the sake of judicial economy and given how the parties
chose to proceed in briefing and filing, a preliminary injunction was more appropriate. Counsel for Danville
Christian, the Attorney General, and Governor Beshear participated in the hearing. Kentucky State Treasurer
Allison Ball filed an amicus brief in support of Danville Christian [R. 21] as did “Parents of Religious Students” [R.
23] and a group of nine religious private schools in Kentucky. [R. 19.]
3
  The executive order has yet to be enforced against Plaintiff Danville Christian, despite the fact that the order went
into effect on November 23, 2020, because at oral argument the Governor agreed not to enforce the order pending
resolution of this matter. However, the Court notes that there is no issue at this preliminary stage concerning
Danville Christian’s ability to establish standing in this challenge. McKay v. Federspiel, 823 F.3d 862 867 (6th Cir.
2016); see also Michigan Gas Co. v. F.E.R.C., 115 F.3d 1266, 1269 (6th Cir. 1997) (“Standing ‘is a qualifying
hurdle that plaintiffs must satisfy even if raised sua sponte by the court.’”). To bring such a challenge, a plaintiff
must sufficiently allege (1) “an intention to engage in a course of conduct arguably affected with a constitutional
interest,” (2) that is “proscribed by a [law],” and (3) “there exists a credible threat of prosecution thereunder.” Susan
B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014) (citation omitted). It is beyond dispute that the first two
elements are easily met. As to the third element, the Court notes first that violation of the recently promulgated
executive orders is a Class A misdemeanor under Kentucky law. See KRS § 39A.990; see also KRS § 532.020(2);
KRS § 534.040 (setting forth the penalties for a Class A misdemeanor). And second, there is an established record
of enforcement in the churches context that have violated the executive order in a similar way that Danville
Christian proposes in the school context. See Maryville Baptist Church v. Beshear, 957 F.3d 610, 611–12 (6th Cir.
2020); Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020). Thus, it appears that Danville Christian also meets this third
and final element. In sum, on the limited record before the Court, it appears that Danville Christian meets each
element of the pre-enforcement standing analysis and, notably, the Governor has advanced no argument to the
contrary.

                                                           3
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 4 of 22 - Page ID#: 717




                                                  II

          “A preliminary injunction is an extraordinary remedy which should be granted only if the

movant carries his or her burden of proving that the circumstances clearly demand it.”

Overstreet v. Lexington–Fayette Urban County Government, 305 F.3d 566, 573 (6th Cir. 2002)

(citing Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000) (cleaned up) (“[A] preliminary

injunction involv[es] the exercise of a very far-reaching power ....”)). To issue a preliminary

injunction, the Court must consider: 1) whether the movant has shown a strong likelihood of

success on the merits; 2) whether the movant will suffer irreparable harm if the injunction is not

issued; 3) whether the issuance of the injunction would cause substantial harm to others; and 4)

whether the public interest would be served by issuing the injunction. Overstreet, 305 F.3d at

573 (citations omitted).

          The Court of Appeals clarified that, “[w]hen a party seeks a preliminary injunction on the

basis of a potential constitutional violation, the likelihood of success on the merits often will be

the determinative factor.” City of Pontiac Retired Employees Ass’n v. Schimmel, 751 F.3d 427,

430 (6th Cir. 2014) (quoting Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)).

However, even if the plaintiff is unable “to show a strong or substantial probability of ultimate

success on the merits” an injunction can be issued when the plaintiff “at least shows serious

questions going to the merits and irreparable harm which decidedly outweighs any potential

harm to the defendant if an injunction is issued.” In re Delorean Motor Co., 755 F.2d 1223,

1229 (6th Cir. 1985). Thus, Danville Christian must show that the foregoing preliminary

injunction factors are met, and that immediate, irreparable harm will result if the injunction is not

issued.




                                                  4
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 5 of 22 - Page ID#: 718




                                                 A

       The First Amendment, applied to the Commonwealth of Kentucky through the

Fourteenth Amendment, see Cantwell v. Connecticut, 310 U.S. 296, 303 (1940), provides that

“Congress shall make no law respecting an establishment of religion, or exercising the free

exercise thereof,” with few exceptions. U.S. Const. amend. 1. “When constitutional rights are

threatened or impaired, irreparable injury is presumed.” ACLU Fund of Mich. v. Livingston Cty.,

796 F.3d 636, 649 (6th Cir. 2015) (internal citations omitted). The Supreme Court has held

“[t]he loss of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). This is precisely what

Danville Christian alleges: violation of its First Amendment rights, specifically its right to

exercise its religion. [R. 1.] Precedent within the Sixth Circuit establishes that, “when a party

seeks a preliminary injunction on the basis of a … violation of the First Amendment, the

likelihood of success on the merits often will be the determinative factor.” Jones v. Caruso, 569

F.3d 258, 265 (6th Cir. 2009).

       Of course, “[t]he possession and enjoyment of all rights are subject to such reasonable

conditions as may be deemed by the governing authority of the country essential to the safety,

health, peace, good order and morals of the community.” Crowley v. Christensen, 137 U.S. 86,

89 (1890). The question becomes, then, whether the prohibition on in-person teaching issued by

Governor Beshear amounts to “reasonable conditions” on Kentuckians’ constitutional right to

free exercise of their sincerely-held religious beliefs. Context is important. The orders at issue

do not simply restrict religious expression; they restrict religious expression in an attempt to

protect the public health during a global pandemic. As always, the Court looks to precedent in

these unprecedented times.



                                                  5
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 6 of 22 - Page ID#: 719




                                                   1

        To begin, the parties do not facially dispute that Danville Christian has a sincerely held

religious belief in conducting in-person instruction. Nevertheless, the Governor argues that the

fact Danville Christian halted in-person teaching earlier during the pandemic, when faced with

an infected member of its community, seriously undermines the irreparable harm requirement of

a preliminary injunction. By implication, this raises a challenge to the school’s sincerity. In

response, Danville Christian argued that the halt in holding in-person instruction was a voluntary

short-term act taken out of deference to the community, and now that more is known about the

virus and other measures can be taken to allow classes to resume safely, it would violate

Danville Christian’s First Amendment rights to force the school to hold virtual instead of in-

person classes.

        Exercising a judgment call to close for a short period of time when far less was known

about the virus cannot now effectively counter its conviction. Danville Christian has presented

evidence of the significance of in-person instruction, including the holding of weekly chapel

services and corporate prayer throughout the day. [R. 1 at 19.] The Court is also cognizant of

the role of daily in-person mentorship of religious values that occur in religious schools that is

simply not as feasible in a virtual setting. In extending the ministerial exception to private

school teachers in Our Lady of Guadalupe School v. Morrissey-Berru, the Supreme Court

expressed that in the First Amendment context, faith and education go hand in hand. 140 S. Ct.

2049 (2020). “[E]ducating young people in their faith, inculcating its teachings, and training

them to live their faith are responsibilities that lie at the very core of the mission of a private

religious school.” Id. at 2064. Therefore, insofar as it relates to the irreparable harm prong, the

Court finds this to be sufficient to demonstrate Danville Christian’s sincerely held belief.



                                                   6
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 7 of 22 - Page ID#: 720




                                                  2

       Next, the Governor argues that this executive order “is neutral and of general

applicability [and] need not be justified by a compelling interest.” Church of Lukumi Babalu Aye

v. City of Hialeah, 508 U.S. 520, 531 (1993). The Governor makes this argument by pointing to

the fact that the executive order applies to all schools, both public and private. [R. 24 at 13.]

However, this argument is not consistent with Sixth Circuit precedent.

       The Sixth Circuit addressed a challenge to Kentucky’s prohibition on gatherings for

religious service earlier this year. Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610 (6th

Cir. 2020). Maryville Baptist Church held a drive-in service on Easter Sunday. Id. at 611. But,

pursuant to the prohibition on mass gatherings and executive order closing non-essential

businesses, “Kentucky State Police arrived in the parking lot and issued notices to the

congregants that their attendance at the drive-in service amounted to a criminal act.” Id. On

appeal, the Sixth Circuit considered whether to stay the district court’s order denying Maryville

Baptist Church’s motion to enjoin enforcement of these restrictions. Id. In its analysis, the

Court observed that Maryville Baptist was likely to succeed on the merits of its claim because

“[t]he way the orders treat comparable religious and non-religious activities suggests that they do

not amount to the least restrictive way of regulating the churches.” Id. at 613.

       Ultimately, the Sixth Circuit opted to enjoin enforcement of the orders only as they

pertained to drive-in services. Id. at 616. While Maryville Baptist does not decide this case, it is

indicative of what might come. Maryville Baptist Church was motivated by a sincerely held

belief that Christians should have the ability to meet in person. Similarly, Danville Christian is

motivated by a “sincerely held religious belief that it is called by God to have in-person religious

and academic instruction for its students.” [R. 1 at 25.]



                                                  7
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 8 of 22 - Page ID#: 721




       Further, although the Governor would like the Court to only compare schools in the

context of the executive order and find the order to be one of general applicability, Maryville

instructs otherwise. In answering the general applicability question in Maryville, the Sixth

Circuit questioned why law firms, laundromats, liquor stores, and gun shops could stay open

while churches, despite following CDC-approved guidelines, could not. 957 F.3d at 614. The

restrictions which the Sixth Circuit criticized as “inexplicably applied to one group and

exempted from another” are similar to those Danville Christian challenges today. This Court

wonders why under this executive order, one would be free to attend a lecture, go to work, or

attend a concert, but not attend socially distanced chapel in school or pray together in a

classroom that is following strict safety procedures and social distancing. Maryville Baptist

Church, Inc., 957 F.3d at 614–16. Of even more significance, preschools in the state remain

open after this executive order, as do colleges and universities. [R. 1 at 13; R. 1-4 at 4.] The

prohibition on in-person teaching is not narrowly tailored as required by Lukumi. 508 U.S. at

531.

       Also earlier this year, the Sixth Circuit granted plaintiffs motion for a preliminary

injunction in a context very similar to the Maryville opinion. Roberts v. Neace, 958 F.3d 409

(6th Cir. 2020). In fact, the appeal was brought by three Maryville Baptist Church congregants

who wished to attend church services in person later in the week. Id. at 411. The court in Neace

found that “four pages of exceptions in the orders, and the kinds of group activities allowed,

remove[d] [the executive orders] from the safe harbor for generally applicable laws” and

required strict scrutiny analysis. Id. at 413, 415. Similarly, after the executive order goes into

effect, preschools, colleges, and universities across the Commonwealth will remain open so long

as they follow appropriate social distancing requirements. [R. 1 at 13; R. 1-4 at 4.] This



                                                  8
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 9 of 22 - Page ID#: 722




executive order permits other, similarly situated groups and institutions to continue meeting

while providing a blanket ban on in-person instruction for K-12 schools.

       There is ample scientific evidence that Covid-19 is exceptionally contagious. But

evidence that the risk of contagion is heightened in a religious setting any more than a secular

setting, or in K-12 schools as opposed to preschools, universities, or colleges, is lacking. Dr.

Steven Stack, the Commissioner of the Kentucky Department of Health, stated that Kentucky is

particularly vulnerable to the spread of Covid-19 in schools because “an unusually high

percentage of Kentucky children are cared for by their grandparents and older individuals are at

higher risk of severe illness or death from Covid-19. [R. 24-1 at 13.] He further stated,

“[s]chools are high volume mixers of people” which can make reduction in the spread of Covid-

19 difficult. Id. at 12. Of course, that is true of many public settings. In spite of these factors,

preschools, colleges, and universities will remain open so long as certain precautions are taken.

[R. 1 at 13; R. 1-4 at 4.] Neither Dr. Stack nor the Governor have adequately explained why K-

12 schools must close while these other institutions, where many children and young adults who

live at home may still expose family members to Covid-19, can remain open.

       The Governor’s executive order also seems to run counter to CDC recommendations. On

November 19, 2020, CDC Director Robert Redford stated, “[t]he truth is, for kids K-12, one of

the safest places they can be, from our perspective, is to remain in school,” and that it is

“counterproductive . . . from a public health point of view, just in containing the epidemic, if

there was an emotional response, to say, ‘Let’s close the schools.’” [R. 1 at 3 citing Ryan

Saavedra, “CDC Director: Schools Among ‘Safest Places’ Kids Can Be, Closing Schools An

‘Emotional Response’ Not Backed By Data,” The Daily Wire, Nov. 19, 2020,




                                                  9
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 10 of 22 - Page ID#: 723




https://www.dailywire.com/news/cdc-director-schools-among-safest-places-kids-can-be closing-

schools-an-emotional-response-not-backed-by-data.]

        If social distancing is good enough for offices, colleges, and universities within the

Commonwealth, it is good enough for religious private K-12 schools that benefit from

constitutional protection. Ultimately, “[t]he First Amendment protects the right of religious

institutions ‘to decide for themselves, free from state interference, matters of church government

as well as those of faith and doctrine.’” Our Lady of Guadalupe School v. Morrissey-Berru, 140

S. Ct. 2049, 2055 (2020). 4

                                                         3

        Because the law is not neutral or generally applicable, it “must be justified by a

compelling governmental interest and must be narrowly tailored to advance that interest.”

Lukumi, 508 U.S. at 531–32. However, the Governor argues that given the Covid-19 pandemic,

the Court should look to Jacobson v. Massachusetts, 197 U.S. 11, 30 (1905), to determine

whether Danville Christian can show that the executive order (1) “has no real or substantial

relationship to [the emergency]” or (2) “is, beyond all question, a plain, palpable invasion of

rights secured by the fundamental law[.]” Though over a century old, Jacobson is arguably the

case that most directly speaks to “the expanded scope of a state’s police power during times of

public health crises[.]” Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 921–23 (6th Cir. 2020).

        The Jacobson test gives states considerable leeway in enacting measures during public

health emergencies. However, “even under Jacobson, constitutional rights still exist.” On Fire




4
  Danville Christian’s third count alleges a violation of religious entities’ First Amendment right to religious
autonomy. [R. 1 at 30.] Danville Christian argues that Governor Beshear “cannot tell religious institutions and
churches that they can hold in-person worship services but cannot hold in-person schooling.” Id. This autonomy
argument is part and parcel of Danville Christian’s Free Exercise argument, and therefore the Court will not address
it separately.

                                                        10
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 11 of 22 - Page ID#: 724




Christian Ctr., Inc. v. Fischer, 453 F. Supp. 3d 901, 912–13 (W.D. Ky. 2020). And while courts

should refrain from second-guessing the efficacy of a state’s chosen protective measures, “an

acknowledged power of a local community to protect itself against an epidemic ... might go so

far beyond what was reasonably required for the safety of the public, as to authorize or compel

the courts to interfere[.]” Jacobson, 197 U.S. at 28. Even viewed through the state-friendly lens

of Jacobson, the prohibition on in-class teaching for religious private schools operating in

Kentucky is “beyond what was reasonably required for the safety of the public” and therefore,

Jacobson does not require the Court to uphold Governor Beshear’s injunction. 197 U.S. at 28.

       Furthermore, it is important to look at the context of the Jacobson opinion in determining

its relevance to Governor Beshear’s executive order. “Jacobson primarily involved a substantive

due process challenge to a local ordinance requiring residents to be vaccinated for small pox.”

Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2608 (2020) (Alito, J. dissenting).

The Court is skeptical that Jacobson, which was written in the context of a substantive due

process challenge, has the same force in the context of a statewide executive order that is being

challenged under the enumerated rights of the First Amendment. Id.

       The Governor also looks to Justice Roberts’ concurring opinion in South Bay United

Pentecostal Church v. Newsom, 140 S. Ct. 1613 (Mem.) (2020). As this Court explained in

Ramsek v. Beshear, 468 F. Supp. 3d 904 (E.D. Ky. 2020), there are two reasons as to why Justice

Roberts’ concurring opinion in South Bay, while informative, is not dispositive in this case.

First, Justice Roberts analyzed a different executive order as it concerned a separate First

Amendment right in a distinct factual circumstance. Second, and perhaps most importantly, the

Court finds significant the procedural context in which the Supreme Court acted. On review, a

denial of injunctive relief pending appeal by the Supreme Court is similar in many ways to a



                                                 11
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 12 of 22 - Page ID#: 725




denial of a writ of certiorari. See, e.g., Teague v. Lane, 489 U.S. 288, 296 (1989); see

also Janklow v. Planned Parenthood, Sioux Falls Clinic, 517 U.S. 1174, 1181 (1996) (Scalia, J.

dissenting). Like a denial of writ of certiorari, a variety of considerations underlie a denial of

injunctive relief—considerations beyond simply the merits of the case. See, e.g., Janklow, 517

U.S. at 1181 (Scalia, J. dissenting) (describing such decisions as “discretionary (and

unexplained) denials”); Brown v. Gilmore, 533 U.S. 1301 (2001) (Rehnquist, C.J.).

       The legal principles applied by the Supreme Court in this context lead naturally to a

conclusion that, like opinions accompanying the denial of certiorari, opinions accompanying the

denial of injunctive relief pending appeal “cannot have the same effect as decisions on the

merits.” Teague, 489 U.S. at 296; see also Janklow, 517 U.S. at 1181 (Scalia, J. dissenting)

(explaining the impropriety of lower courts possibly giving authoritative effect to a two-Justice

opinion concurring in a denial of an injunctive relief pending appeal).

       Notwithstanding the above considerations, certain lower courts have accorded significant

weight to Justice Roberts’ concurring opinion, without any extended analysis of the precedential

considerations laid out above. See, e.g., Calvary Chapel Lone Mountain v. Sisolak, 466 F. Supp.

3d 1120 (D. Nev. 2020). At the very least, if the concurring opinion is to be accorded weight,

then the fact that no other Justices joined the opinion must be acknowledged and considered.

In Marks v. United States, the Supreme Court explained that “[w]hen a fragmented Court decides

a case and no single rationale explaining the result enjoys the assent of the five justices, the

holding of the Court may be viewed as that position taken by those Members who concurred in

the judgments on the narrowest grounds.” 430 U.S. 188, 193 (1977). Logically, where a

concurring opinion accompanies a decision in which the court did not fully address the merits,

like here, the opinion cannot be said to carry more weight than an opinion accompanying a



                                                 12
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 13 of 22 - Page ID#: 726




decision on the merits. At the very most, the grounds set forth by Justice Roberts in support of

his decision to deny injunctive relief in South Bay should be interpreted as narrowly as

possible. Id. at 193.

        So, what was the basis for Justice Roberts’ decision? The Governor looks to South Bay

as an opinion from which this Court should “take [its] cue.” [R. 24 at 9.] True, in analyzing the

California restrictions, Justice Roberts found they “appear[ed] consistent with the Free Exercise

Clause of the First Amendment.” Id. And, he further explained that a state has broad latitude in

restricting social activities in times of emergency which “should be subject to second-guessing”

only where those broad limits are exceeded. Id. But Justice Roberts’ analysis must be viewed in

light of the standard applied.

        As Justice Roberts noted, the standard for the Supreme Court to grant an injunction

pending appeal is a high bar: “This power is used where ‘the legal rights at issue are indisputably

clear ....’” South Bay, 140 S. Ct. 1613 (citation omitted). This is so because, as noted above,

“unlike a stay, an injunction ‘does not simply suspend judicial alteration of the status quo but

grants judicial intervention that has been withheld by lower courts.’” Respect Maine PAC, 562

U.S. 996 (cleaned up). So, applying these principles, Justice Roberts denied relief, concluding

that “[t]he notion that it is ‘indisputably clear’ that the [California] limitations are

unconstitutional seems improbable.” Id. at 1614.

        The Court declines to accord too broad of a precedential effect to Justice Roberts’

concurrence in South Bay. A narrow reading is required and simply leads to the conclusion that

Justice Roberts found that it was not “indisputably clear” that the California law restricting in-

person religious services violated the Free Exercise Clause. While informative, this conclusion

does not create precedent which counsels the same result under the facts of this case.



                                                   13
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 14 of 22 - Page ID#: 727




        The Governor also points to a recent Sixth Circuit opinion affirming the denial of a

preliminary injunction for a private Christian school in Michigan. Libertas Classical Assn v.

Gretchen Whitmer, et al., No. 20-2085 (6th Cir., Nov. 20, 2020). However, Libertas is

distinguishable from Danville Christian for several reasons. First, the district court refused to

grant the injunction in Libertas because there was an unsettled question of state law and the court

wanted that issue to be resolved before issuing an injunction. Id. Second, in Libertas, the school

subsequently closed voluntarily, thus belying any claims to “irreparable harm . . . during the

pendency of the appeal. Id. (citing Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d

566, 572 (6th Cir. 2002). Therefore, the Libertas opinions does not present a challenge to

Danville Christian’s claim.

        Ultimately, under the Free Exercise Clause, “restrictions on religious exercise that are not

‘neutral and of general applicability’ must survive strict scrutiny.” Calvary Chapel Dayton

Valley, 140 S. Ct. at 2605 (Alito, J. dissenting). Although the efforts by Governor Beshear to

prevent the spread of Covid-19 are commendable, the Executive Order bans all in-person

instruction for K-12 schools, and this cannot be considered to be narrow tailoring as required

under strict scrutiny.

                                                 4

        Danville Christian has established a likelihood of success on the merits with respect to

their free exercise claim, and the Court will grant a preliminary injunction on that basis. The

likelihood of success on the merits is largely determinative in constitutional challenges like this

one, however, the remaining factors also mitigate in favor of Danville Christian. As already

explained, Danville Christian’s injury is irreparable. See Elrod, 427 U.S. at 373, 96 S. Ct. 2673.

To stay the prohibition on mass gatherings with respect to religious services which observe the



                                                 14
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 15 of 22 - Page ID#: 728




social distancing guidelines promulgated by the Center for Disease Control, as Danville

Christian has promised to do, does not harm the Governor. Finally, the public interest favors the

enjoinment of a constitutional violation. See Martin-Marietta Corp. v. Bendix Corp., 690 F.2d

558, 568 (6th Cir. 1982). 5

                                                           B

         In its motion, Danville Christian also asserts that Executive Order 2020-969 violates the

Establishment Clause of the First Amendment and asks this Court to enjoin Governor Beshear

from enforcing the Order against religious private schools. [R. 3 at 25; see R. 1 at 34.]

Specifically, Danville Christian argues that the Order favors religious organizations that offer in-

person worship over religious organizations that offer in-person schooling, in violation of the

Establishment Clause. Id.

         The First Amendment to the United States Constitution, as applied to the states through

the Fourteenth Amendment, see Cantwell v. Connecticut, 310 U.S. 296, 303 (1940), provides

that “Congress shall make no law respecting an establishment of religion. . . .” U.S. Const.

amend. 1. This right guarantees, “at a minimum … [that the government may not] act in a way

which ‘establishes a [state] religion or religious faith, or tends to do so.’” Lee v. Weisman, 505

U.S. 577, 577–78 (1992) (quoting Lynch v. Donnelly, 465 U.S. 668, 678 (1984)); Everson v.

Board of Ed. of Ewing, 530 U.S. 1, 15–16 (1947). On the other hand, however, “the

Establishment Clause does not compel the government to purge from the public sphere all that in


5
  Although Danville Christian also alleges violations of Section 1 and 5 of the Kentucky Constitution, this Court
need not analyze these claims because those Sections provide the same protections found within the United States
Constitution. See Michigan C.R. Co. v. Powers, 201 U.S. 245, 290 (1906) (“Undoubtedly, a Federal court has the
jurisdiction, and when the question is properly presented it may often become its duty to pass upon an alleged
conflict between a statute and the state constitution, even before the question has been considered by state tribunals.
All objections to the validity of the act, whether springing out of the state or of the Federal Constitution, may be
presented in a single suit and call for consideration and determination.”). Thus, notwithstanding the Governor’s
sovereign immunity argument, this Court’s decision on the federal constitutional claims defuses the merits of the
claim for relief under the Kentucky Constitution.

                                                          15
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 16 of 22 - Page ID#: 729




any way partakes of the religious.” Van Orden v. Perry, 545 U.S. 677, 699 (2005) (Breyer, S.B.,

concurring). 6

         The so-called Lemon test is “[t]he long-standing (but not always applied) test for

determining whether government action violates the Establishment Clause.” Am. Civil Liberties

Union of Kentucky v. Grayson Cty., Ky., 591 F.3d 837, 844 (6th Cir.2010). The Lemon test has

been often criticized, and is not consistently used or applied by the Supreme Court. See Utah

Highway Patrol Ass’n v. Am. Atheists, Inc., 565 U.S. 994 (2011) (Mem.). However, it has not

been officially overruled, and the Sixth Circuit has stated that it is still the proper test for

analyzing claims involving the Establishment Clause. See Satawa v. Macomb Cty. Rd. Comm’n,

689 F.3d 506, 526 (6th Cir. 2012) (“Although it has lost some of its luster, the test from Lemon,

as refined by later Supreme Court opinions, guides our Establishment Clause analysis.”) (internal

citations omitted).

         In applying that test, courts generally uphold government action as long as the action or

statute 1) has a “secular legislative purpose”; 2) “its principal or primary effect must be one that

neither advances nor inhibits religion”; and 3) it does “not foster an excessive government

entanglement with religion.” Am. Civil Liberties Union of Kentucky, 591 F.3d at 844; Lemon v.

Kurtzman, 403 U.S. 602 (1971); see also Satawa, 689 F.3d at 526 (clarifying the use of

the Lemon test in the Sixth Circuit). “If we cannot answer “yes” to the first question and “no” to

the second two, the challenged action violates the Establishment Clause.” Satawa, 689 F.3d at

526.




6
  For a detailed exposition of the historical foundation of the Establishment Clause and the evolving jurisprudence
regarding its application, see this Court’s opinion in Ark Encounter, LLC v. Parkinson, 152 F. Supp. 3d 880 (E.D.
Ky. 2016).

                                                         16
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 17 of 22 - Page ID#: 730




         The Governor’s Order is likely to pass this test. The Order has the secular purpose of

slowing the spread of COVID-19; it has the primary effect of limiting school gatherings—both

secular and religious; and Danville Christian develops no substantive argument that Governor

Beshear’s Order fosters government entanglement with religion. Consequently, the Court

concludes that Danville Christian is unlikely to succeed on its Establishment Clause claim.

         The Court notes that a Lemon test analysis may not really be the best fit in this case.

Dissenting in Calvary Chapel Dayton Valley v. Sisolak, Justice Kavanaugh outlined four

categories of law that commonly arise in religion cases, including “laws that expressly treat

religious organizations equally to some secular organizations but better or worse than other

secular organizations.” 140 S. Ct. 2603, 2610 (2020) (Mem). Justice Kavanaugh argued that

Supreme Court jurisprudence supported the notion that “the legislature may place religious

organizations in the favored exempt category rather than in the disfavored or non-exempt

category without causing an Establishment Clause problem. Id. (citing Walz v. Tax Comm'n of

City of New York, 397 U.S. 664 (1970) (opinion of Harlan, J.), Texas Monthly, Inc. v. Bullock,

489 U.S. 1, 14 (1989) (plurality opinion), and Concerned Citizens of Carderock v. Hubbard, 84

F. Supp .2d 668 (Md. 2000)). Accepting the logic of Kavanaugh’s dissent, the legislature may

also place religious organizations in the dis-favored or non-exempt category without causing an

Establishment Clause problem. However, this Court need not test Justice Kavanaugh’s

conclusions in this case, as Danville Christian is unlikely to succeed on its Establishment Clause

claim.

                                                  C

         Next, the Court turns to Danville Christian’s argument that Governor Beshear’s school-

closure order violates Kentucky’s Religious Freedom Restoration Act (“RFRA”). [R. 3 at 27.]



                                                  17
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 18 of 22 - Page ID#: 731




Kentucky’s RFRA statute forbids the State from “substantially burden[ing] a person’s freedom

of religion . . . unless the government proves by clear and convincing evidence that it has a

compelling governmental interest. . . .” Ky. Rev. Stat. 446.350. The statute defines a “burden”

to “include indirect burdens such as withholding benefits, assessing penalties, or an exclusion

from programs or access to facilities.” Id. If a burden is imposed, the government “must show

that it lacks other means of achieving its desired goal without imposing a substantial burden on

the exercise of religion by the objecting parties in these cases.” On Fire Christian Ctr., 453 F.

Supp. 3d at 913 (citing Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 727 (2014)).

        Here, Danville Christian argues that a burden is imposed on them because “[t]here is no

question that the Governor’s executive order bars ‘access’ to religious facilities—the Governor,

after all, has ordered that no children may attend in-person instruction.” [R. 3 at 27.]

Additionally, Danville Christian points out that the Governor’s administration has “threatened to

revoke the certifications for school employees that do ‘not follow the Governor’s order.’” Id. at

28. Danville Christian argues that the Governor cannot provide by clear and convincing

evidence that it has a compelling interest in this case and that it has used the least restrictive

means to further that interest. Id. In defense, the Governor presents an array of arguments.

However, the Court need not analyze each argument because Danville Christian’s state RFRA

claim is clearly barred by sovereign immunity. The Eleventh Amendment to the United States

Constitution bars suits against the state. Pennhurst State School & Hosp. v. Halderman, 465

U.S. 89, 97-98 (1984). Furthermore, state officials in their official capacities are “arms of the

state” and are entitled to assert the State’s sovereign immunity on their own behalf. See Ernst v.

Rising, 427 F.3d 351 (6th Cir. 2005).




                                                  18
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 19 of 22 - Page ID#: 732




        Although the Supreme Court has established three exceptions to a state’s sovereign

immunity, including suits against state officials for injunctive relief challenging the

constitutionality of the official’s action, suits to which states consent, and suits invoking

Congressional statutes pursuant to the Fourteenth Amendment, each exception is inapplicable in

this case. See Ex Parte Young, 209 U.S. 123 (1908); see Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 98 (1984; see Bd. of Tr. of Univ. of Ala. v. Garrett, 531 U.S. 356, 364

(2001). First, Danville Christian’s claim is not invoking a Congressional statute pursuant to the

Fourteenth Amendment, nor has the Governor consented to this suit. [R. 24 at 24.] Regarding

the third exception, Governor Beshear cannot be sued in his official capacity in federal court to

enforce state law. The Sixth Circuit explains that “because the purposes of Ex parte Young do

not apply to [lawsuits] designed to bring a State into compliance with state law, the States’

constitutional immunity from suit prohibits all state-law claims filed against a State in federal

court, whether those claims are monetary or injunctive in nature.” Ernst, 427 F.3d at 368 (citing

Pennhurst, 465 U.S. at 106). This conclusion applies even if supplemental jurisdiction otherwise

exists. McNeilus Truck & Mfg., Inc. v. Ohio ex rel. Montgomery, 226 F.3d 429, 438 (6th Cir.

2000). Thus, because Danville Christian’s RFRA claim is solely based on state law and no

exception to the Governor’s sovereign immunity is applicable, the claim must fail. 7

                                                        D

        As a final matter, the Court considers the scope of the preliminary injunction. The

Attorney General urges the Court to apply its injunction statewide rather than limiting its

application to Danville Christian. [R. 3 at 31–32.] In Califano v. Yamasake, the Supreme Court

pointed out that one of the “principles of equity jurisprudence” is that “the scope of injunctive


7
  Although the Sixth Circuit in Maryville fully analyzed the RFRA claim brought there, the Sixth Circuit indicated
that it did so because no sovereign immunity defense had been brought on behalf of the State. 957 F.3d at 613–14.

                                                        19
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 20 of 22 - Page ID#: 733




relief is dictated by the extent of the violation established, not by the geographical extent of the

plaintiff class.” Rodgers v. Bryant, 942 F.3d 451 (quoting Califano v. Yamasake, 442 U.S. 682

(1979)); see also Trump v. Int’l Refugee Assist. Project, 137 S. Ct. 2080, 2087 (2017) (per

curiam) (“Crafting a preliminary injunction is an exercise of discretion and judgment, often

dependent as much on the equities of a given case as the substance of the legal issues it

presents.”); De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220, 65 S. Ct.

(1945) (“A preliminary injunction is always appropriate to grant intermediate relief of the same

character as that which may be granted finally.”).

       Furthermore, the Supreme Court of Kentucky has indicated that the Attorney General has

an obligation to serve all members of the Commonwealth. This obligation includes suing

government actors on members’ behalf to protect constitutional rights. See Commonwealth ex

rel. Andy Beshear v. Matthew Bevin, 498 S.W.3d 355, 363 (Ky. 2016) (quoting Hancock v. Terry

Elkhorn Mining Co., 503 S.W.2d 710, 715 (Ky. 1974) (“the source of authority of the Attorney

General is the people who establish the government, and his primary obligation is to the people

. . . The Attorney General, as chief law office of this Commonwealth, is charged with the duty of

protecting the interest of all the people. . .”)). In the present case, the Executive Order at issue

does not just affect Danville Christian. The Executive Order applies to all religious schools in

Kentucky. Upon consideration of both judicial precedent and the expansive obligation of the

Attorney General to serve all members of the Commonwealth, it becomes apparent that, because

the violation established impacts all religious schools in Kentucky, the preliminary injunction

must extend statewide.




                                                  20
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 21 of 22 - Page ID#: 734




                                                        III

           Tomorrow is a day when we as a nation will pause and reflect and each in our own way

express gratitude. It comes when we are tired but hopeful. The precedent for America’s national

day of Thanksgiving in found in the words of Secretary of State William H. Seward as

proclaimed by President Lincoln. That, too, was a time when the nation was tired but hopeful.

And at that challenging moment in our history, “in the midst of a civil war of unequaled

magnitude and severity…the laws [were] respected….” 8 And the Court’s ruling today demands

no less.

           Accordingly, and the Court being otherwise sufficiently advised, it is ORDERED as

follows:

      1. The Emergency Motion for Temporary Restraining Order [R. 3], which the Court will

           treat as a preliminary injunction, is GRANTED;

      2. The Governor is ENJOINED from enforcing the prohibition on in-person instruction

           with respect to any religious private school in Kentucky that adheres to applicable social

           distancing and hygiene guidelines; and

      3. Given the Notice of Withdrawal submitted on November 24, 2020, parties’ Motion to

           Intervene [R. 12] and Emergency Motion for Temporary Restraining Order [R. 15] are

           DENIED AS MOOT.

           This the 25th day of November, 2020.




8
    Abraham Lincoln, Proclamation of Thanksgiving (Oct. 3, 1863).

                                                        21
Case: 3:20-cv-00075-GFVT Doc #: 35 Filed: 11/25/20 Page: 22 of 22 - Page ID#: 735




                                       22
